UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7382



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES PAIGE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-90-236)


Submitted:   December 16, 2004            Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Paige, Appellant Pro Se.    Michael R. Smythers, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Paige seeks to appeal the district court’s order

denying a petition for clemency, which was filed by Paige’s mother

and his aunt and construed by the district court as a motion for

modification of Paige’s criminal sentence.     The district court

denied the motion on its merits.   Because Paige is not a party to

or an intervenor in the proceeding filed by his relatives, he lacks

standing to challenge that decision on appeal. Davis v. Scott, 176

F.3d 805 (4th Cir. 1999) (holding that federal prisoner did not

have standing to appeal dismissal of habeas corpus petition filed

by his wife “on behalf of” her husband).   Accordingly, we dismiss

Paige’s appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                         DISMISSED




                               - 2 -